Citation Nr: 1547367	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-23 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for lumbar spine disability.

3. Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1992. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claims of entitlement to service connection for bilateral knee disability, a lumbar spine disorder and bilateral hip disability.  Jurisdiction was subsequently transferred to the VA RO in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  

By decision in August 2012, the Board reopened the claims of entitlement to service connection for bilateral knee disability, a lumbar spine disorder and bilateral hip disability.  These matters were readjudicated de novo and denied on the merits.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2013, the Court granted a Joint Motion for Remand and set aside the Board's decisions with respect to the issues of entitlement to service connection for bilateral knee disability, a lumbar spine disorder and bilateral hip disability for action consistent with the Joint Motion for Remand.  

The case was remanded by Board decision in October 2014.

Following review of the record, the issues of entitlement to service connection for bilateral knee disability and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not reflect that the Veteran currently has impairment or disability of the hips.


CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by service.38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. Vet. App. §§ 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran avers that he has bilateral hip disability as the result of injury in service or that current disability is related to claimed knee problems because he walks with an antalgic gait.  It is maintained that as such, service connection for bilateral hip disability is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 C.F.R. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for bilateral hip disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in February 2008.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include affording him VA examinations.  These examinations are adequate to render a determination as to the issue on appeal.  The appellant was afforded a personal hearing at the RO before the undersigned Veterans Law Judge in May 2012.  Pursuant to Board and Court remands, records from VA facilities in Biloxi, Mississippi, Temple, Texas, San Antonio, Texas and Pensacola, Florida, as well as the University of Texas Medical Branch-McConnell Infirmary have been requested and associated with the claims folder.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  As such, the claim of entitlement to service connection for a bilateral hip condition is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. §3.303.

Factual Background

The Veteran was afforded a VA examination in May 2008 and reported right hip pain since 1985.  It was also recorded that he had fallen on a flat floor in 1993 and had had continuing hip pain after that incident.  The appellant denied treatment or referral for the condition.  Physical examination revealed full range of motion and normal muscle strength of the hips.  X-rays of the right and left hips revealed no gross abnormality.  The assessment was no pathology of bilateral hips.

The appellant was afforded a VA examination in November 2011 and reported onset of hip pain after service in 1997.  He complained of difficulty walking even for short durations, and difficulty with climbing and descending stairs.  Radiological studies of the hips disclosed no sign of fracture or dislocation.  Bone density was adequate.  The pelvis was normal in appearance and no foreign bodies were seen.  An impression of normal hips bilaterally was provided.  The examiner opined that despite subjective complaints of a hip condition, there were no objective findings to substantiate a diagnosis.

Pursuant to Board remand, records were requested and received from UTMB-McConnell Unit Infirmary showing that the appellant complained of and was treated for intermittent flank pain in August 2005.  Following evaluation, the assessments were rule out muscle tension, rule out renal/ureteral calculus, constipation.  No musculoskeletal limitations were noted on examination.  The Veteran established VA care in 2011 following his release from incarceration and received treatment for numerous complaints and disorders.  No complaints of findings referable to the hips are recorded 

Legal Analysis

The Veteran's service treatment records do not reflect complaints, findings, or a diagnosis with respect to the hips.  No hip complaint or finding was recorded on post service VA examination in 1992.  Treatment records from the Bexar County Adult Detention Center dating from August 1992 to March 1994 also do not refer to any symptomatology in this regard.  The first reference to any condition affecting the hips was reported on VA examination in 2008.  At that time, the Veteran reporting having injured the hips in either 1985 or 1993.  On personal hearing in May 2012, he testified that he could not recall any specific injury to his hips in service and suggested that hip disability was secondary to his knees and/or low back disorder.  

The Board has carefully reviewed the evidence and has considered that the appellant is competent to report hip symptoms. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Board points out, however, that neither the Veteran nor the clinical evidence identifies any acceptable evidence, medical or otherwise, that tends to show current disease or disability in this regard.  The evidence reflects that no hip pathology or condition was found on VA examinations in 2008 or 2011, nor does the record otherwise indicate a diagnosis or disability of the hips.  The Board points out that a key element in establishing service connection is showing that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the appellant has presented a claim, there is no finding of any hip condition except by his own report.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent.  38 C.F.R. § 3.304.  In this respect, a clinical professional has the greater skill.  The Veteran's account that he has a hip disorder is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  The Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  The record reflects that the Veteran has reported vague complaints of hip symptomatology but no diagnosis or disability has been established.  The Court has held that a symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  In this regard, the Board observes that no identifiable pathology (injury or disease) of the hips has been demonstrated since the inception of the claim to show that the appellant has a disability for which service connection may be granted.  

Additionally, as the record does not contain any evidence of a current hip condition, it is unnecessary to discuss whether a hip disorder might be secondary to any disability on a secondary basis.  Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hip disability.  There is no doubt to be resolved in the Veteran's favor and the benefit sought is denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hip disability is denied.


REMAND

The Veteran contends and presented testimony to the effect that he jammed both knees when he fell 10 feet from a telephone pole in 1976 and was placed on profile for the condition.  He testified that he has experienced continuous knee problems since the initial injury and that service connection should be granted.  

The appellant presented testimony in May 2012 to the effect that he initially injured his lumbar spine in 1978 for which muscle relaxers were prescribed.  He related that he reinjured his back in 1985 and was given pain killers.  The Veteran asserts that he has had intermittent problems with his back since the initial injuries for which he has received treatment and that service connection is warranted.  

The Veteran's service treatment records reflect that he was seen for right knee complaints on a number of occasions during service and knee symptoms were noted at service discharge in 1992.  Several knee diagnoses were rendered including posterior patellar syndrome, patellofemoral syndrome and bilateral retropatellar pain syndrome.  Service treatment records also reflect that the Veteran complained of and was treated for chronic back pain in service.  Post service records reflect that the appellant complained of back and knee pain after he became incarcerated in 1992.  

When the Veteran was afforded a VA examination in 2008, bilateral retropatellar pain syndrome was assessed.  The examiner did not provide an opinion as why current disability was not related to the same diagnosis in service.  On examinations in 2008 and 2011, it was determined that the appellant had degenerative changes of the knees and low back that were less likely than not caused by or the result of service and more in keeping with natural age progression.  The Board finds, however, that both opinions are cursory and conclusory and do not provide sufficient detail or rationale for full adjudication of these issues.  Neither examiner explained why knee and back symptoms the Veteran complained of in service could not be related to current back and knee disabilities.  As such, the 2008 and 2011 VA examinations are found to be inadequate for adjudication purposes.  As such, the case must be remanded for further development to address the deficiencies. See 38 C.F.R. § 19.9 (2015).  It is unfortunate that this case has to be remanded again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  Additionally, since most recent VA examination in 2011, extensive clinical records have become associated with the record showing treatment for knee and back pain dating back to 2004.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination by an examiner with a specialty or experience in orthopedics (preferably by one who has not seen him previously) to determine whether the appellant has bilateral knee and/or low back disorders related to service.  Access to VBMS/Virtual VA must be made available to the examiner.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

Based on a thorough review of the evidence of record and the physical examination findings, the examiner must respond to the following questions:  

a) Is it at least as not (i.e., 50 percent probability or more) any current knee and/or low back disability relates back to or is traceable to symptoms reported during service or is otherwise related to service, or 

b) Is any current low back and/or knee disorder more likely than not of post service onset and not related to service and why?

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109(B), 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


